Case 18-00131-ref     Doc 52   Filed 05/07/19 Entered 05/07/19 15:44:15            Desc Main
                               Document      Page 1 of 1



                UNITED STATES BANKRUPTCY COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA
In re: CHRISTINE A. WHITE,               :        Case No. 17—18293REF
           Debtor                        :        Chapter 7


LYNN E. FELDMAN,
Chapter 7 Trustee,
            Plaintiff                    :


      V.                                 :        Adv. No.    18—0131
                                         '
PEOPLE FIRST FEDERAL
CREDIT UNION,
            Defendant

   ORDER GRANTING PLAINTIFF’S
  MOTION FOR SUMMARY JUDGMENT
            AND NOW, this      7 day   of May,    2019, upon the discussion and reasons
in the accompanying Statement In Support of Order Granting Plaintiff 3 Motion
For Summary Judgment entered in this advarsary proceeding           of even date
herewith,

                     IT IS HEREBY ORDERED that Plaintiff/Trustee’s Motion for
Summary Judgment is GRANTED and JUDGMENT on the Complaint is
HEREBY ENTERED IN FAVOR OF PLAINTIFF AND AGAINST
DEFENDANT.

            IT IS FURTHER ORDERED that Defendant’s Cross—Motion for

Summary Judgment is DENIED.


                                                  BY THE CQURT

                                                   W
                                                  RICHARD E. FEHLIN
                                                  Chief United States Bankruptcy Judge

                                             13
